DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species I and Sub-species A (claims 1-11 and 13-19) in the reply filed on 03/11/2021 is acknowledged.
Claims 12 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species and/or Sub-species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/11/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/21/2018 was considered by the examiner.

Drawings
The drawings were received on 08/21/2018.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11 and 13-19 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by GB 621908, (hereinafter, GB908).

At the outset, the applicant is reminded that:
1.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
2.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).


    PNG
    media_image1.png
    834
    529
    media_image1.png
    Greyscale



a chuck (1) having a threaded end, the chuck defining a channel; 
a collar (2 and 4) having a threaded end and a sloped inner surface, the threaded end of the collar meshable with the threaded end of the chuck to mount the collar to the chuck; and 
a collet (3) having a sloped outer surface, the collet positioned within the collar such that the sloped outer surface of the collet is positioned on the sloped inner surface of the collar, the collet defining a passage, the passage of the collet sized for receipt of a pipe, the pipe in fluid communication with the channel of the chuck when the collet is compressed against the pipe and the collar is mounted to the chuck (see Fig. 5). 
Re Clm 2: GB908 discloses an inlet of the channel is positioned radially inward of the threaded end of the chuck, a first portion of the inlet of the channel having a diameter corresponding to the pipe, the pipe received within the first portion of the inlet of the channel when the collar is mounted to the chuck (see Figs. 1 and 2).
Re Clm 3: GB908 discloses an O-ring (see the O-ring), the O- ring positioned axially between the collet and the chuck when the collar is mounted to the chuck (see Figs. 1 and 2).  
Re Clm 4: GB908 discloses a second potion of the inlet of the channel has a diameter that is greater than the pipe, the O-ring extending radially between the pipe and the second potion of the inlet of the channel when the collar is mounted to the chuck (see Figs. 1 and 2).  
Re Clm 5: GB908 discloses the collet has a plurality of latching arms (see Fig. 7) and an annular body (see Figs. 6 and 7), the plurality of latching arms extending axially 
The recitation “the collar having an annular projection, the annular projection engaging the release hook on each of the plurality of latching arms to lift the plurality of latching arms from the pipe when the collar is dismounted from the chuck” is a process which can be used to make the produce claimed.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process”.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 946, 966 (Fed. Cir. 1985).
Re Clm 6: GB908 discloses the annular projection is positioned opposite the threaded end of the collar on the collar.  
Re Clm 7: GB908 discloses the sloped outer surface of the collet is defined on the plurality of latching arms (see Figs. 1 and 2).  
Re Clm 8: GB908 discloses the annular body is positioned against the chuck when the chuck is mounted to the collar (see Fig. 2).  

Re Clm 10: GB908 discloses the threaded end of the collar has a thread on an inner surface of the collar, and the threaded end of the chuck has a thread on an outer surface of the chuck (see Fig. 2).  
Re Clm 11: GB908 discloses the threaded end of the collar has a pair of threads on an inner surface of the collar, and the threaded end of the chuck has a pair of threads on an outer surface of the chuck (where a thread constitutes one revolution of the helix, accordingly, there are at least a pair of threads on the collar and the chuck, respectably).  
Re Clm 13: GB908 discloses the threaded end of the collar is positioned opposite the sloped inner surface of the collar on the collar (see Fig. 2).  
Re Clm 14: GB908 discloses (see Figs. 1-7) a quick connect fitting kit, comprising: 
a chuck (1) having a threaded end, the chuck defining a channel;  
a collar (2 and 4) having a threaded end and a sloped inner surface, the threaded end of the collar meshable with the threaded end of the chuck to mount the collar to the chuck, the threaded end of the collar axially spaced from the sloped inner surface of the collar within the collar; and 
a collet (3) having a sloped outer surface, the collet positioned within the collar such that the sloped outer surface of the collet is positioned on the sloped inner surface of the collar, the collet defining a passage, the passage of the collet sized for receipt of 
Re Clm 15: GB908 discloses an O-ring (see the O-ring), an inlet of the channel positioned radially inward of the threaded end of the chuck, a first portion of the inlet of the channel having a diameter corresponding to the pipe, the pipe received within the first portion of the inlet of the channel when the collar is mounted to the chuck, the O-ring positioned axially between the collet and the chuck when the collar is mounted to the chuck (see Figs. 1 and 2).  
Re Clm 16: GB908 discloses a second potion of the inlet of the channel has a diameter that is greater than the pipe, the O-ring extending radially between the pipe and the second potion of the inlet of the channel when the collar is mounted to the chuck (see Figs. 1 and 2).  
Re Clm 17: GB908 discloses the collet has a plurality of latching arms (see Fig. 7) and an annular body (see the body), the plurality of latching arms extending axially from the annular body, a distal end portion of each of the plurality of latching arms having a release hook (the hook containing a portion including 13 and the structure extending to the left end, see Figs. 5, 1, and 2), the collar having an annular projection (4), the annular projection engaging the release hook on each of the plurality of latching arms to lift the plurality of latching arms from the pipe when the collar is dismounted from the chuck (such as in Fig. 1 which illustrates lifting the plurality of latching arms from the pipe).  
The recitation “the collar having an annular projection, the annular projection engaging the release hook on each of the plurality of latching arms to lift the plurality of In re Thorpe, 777 F.2d 695, 698, 227 USPQ 946, 966 (Fed. Cir. 1985).
Re Clm 18: GB908 discloses the annular projection is positioned opposite the threaded end of the collar on the collar, the sloped outer surface of the collet is defined on the plurality of latching arms, and the annular body is positioned against the chuck when the chuck is mounted to the collar (see Figs. 5, 1, and 2).  
Re Clm 19: GB908 discloses the threaded end of the collar has at least one thread on an inner surface of the collar, and the threaded end of the chuck at least one thread on an outer surface of the chuck (see Figs. 5, 1, and 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following documents have structural features (the retaining features) which are similar to the applicant’s claimed invention; US-20030197380, US-2313780, FR-681127, and GB-190926909.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A LINFORD whose telephone number is (571)270-3066.  The examiner can normally be reached on Monday thru Friday: 8:00 am to 5:00 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES ALBERT LINFORD
Examiner
Art Unit 3679
03/25/2021


/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679